Citation Nr: 1516545	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include cervical and lumbar conditions and arthritis, as secondary to service-connected fibromyalgia.  

2.  Entitlement to service connection for a skin condition, to include dermatitis.  

3.  Entitlement to service connection for residuals of a lower leg stress fracture.  

4.  Entitlement to service connection for migraine headaches, to include light sensitivity, separate from service-connected fibromyalgia.  

5.  Entitlement to service connection for stomach problems, weight loss, and diarrhea separate from service-connected fibromyalgia.  

6.  Entitlement to service connection for a neurological disability manifested by tingling of the extremities separate from service-connected fibromyalgia.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to November 1992, with periods of reserve and National Guard service from February 1988 to July 1990.  

These matters come before the Board of Veterans' Appeals (Board) from February 2009 and January 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and San Juan, Puerto Rico, respectively.  

By way of history, the RO originally denied the Veteran's claim of entitlement to service connection for a skin condition in September 1997.  The Veteran submitted a February 1998 notice of disagreement (NOD), but did not perfect an appeal after the issuance of a January 2003 statement of the case (SOC).  However, the Board notes that at the time of the September 1997 RO decision, the Veteran's service treatment records were not available for review.  Thereafter, the Veteran's service treatment records were obtained and the RO properly reconsidered the Veteran's claim of entitlement to service connection in the January 2010 decision currently on appeal.  38 C.F.R. § 3.156(c) (2014).  

The issues of entitlement to service connection for residuals of a lower leg stress fracture and entitlement to service connection migraine headaches (to include light sensitivity); stomach problems, weight loss, and diarrhea; and a neurological disability manifested by tingling of the extremities, each as separate from service-connected fibromyalgia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran's degenerative changes of the lumbar and cervical spine were not incurred during active service, did not manifest to a compensable degree within one year of service discharge, and are otherwise etiologically unrelated to active service, to include service-connected fibromyalgia.  

2.  The Veteran's skin disorder was not incurred during active service and is otherwise etiologically unrelated to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a spine disability, to include cervical and lumbar conditions and arthritis, as secondary to service-connected fibromyalgia, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2014).  

2.  The criteria for service connection for a skin condition, to include dermatitis, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Proper notice regarding the Veteran's claims was provided by way of letters sent to the Veteran in October 2008 and June 2009.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements have been obtained and associated with the claims file.  

The Board acknowledges that is has, as discussed further below, remanded the Veteran's claim of entitlement to service connection for residuals of a lower leg stress fracture in order to obtain outstanding service treatment records.  However, regarding the Veteran's claims addressed herein, the existing service treatment records within the claims file document sufficient information which satisfies the in-service element of the Veteran's service connection claims, such that a remand for additional efforts to be made to locate any missing service treatment records would serve no useful purpose regarding the claims adjudicated herein.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Veteran was afforded relevant VA examinations in August 1993, April 1997, April 1999.  The VA examiners reviewed the Veteran's claims file, obtained medical histories from the Veteran, and conducted thorough clinical examinations.  Therefore, the Board finds that the VA examinations and opinions are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, the Veteran failed to appear for a VA spine examination in October 2008.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).  The record reflects that the Veteran was notified at her address of record and she has not offered a statement of good cause concerning her failure to appear for the scheduled examination.  Therefore, the Board will consider the Veteran's claim based on the evidence of record.  

Neither the Veteran nor her representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service records confirm her service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds that the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, and functional GI disorders.  38 C.F.R. § 3.317(a)(2)(i)(A)-(B).  The regulation clarifies that functional GI disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  Specific functional GI disorders include, but are not limited to IBS, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Id.  Diagnosis of specific functional GI disorders is made in accordance with established medical principles, which generally require symptoms onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

With claims based on 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Spine Disability  

The Veteran filed her claim of entitlement to service connection for a spine disability, to include cervical and lumbar conditions and arthritis, as secondary to service-connected fibromyalgia, in September 2008.  

Service treatment records contain an August 1992 nursing admission assessment which documents that upon examination, the Veteran had full range of musculoskeletal and orthopedic motion.  The Veteran's subsequent August 1992 request for release from active duty due to deteriorating health references her aching joints.  In October 1992, she reported joint pain in her neck.  

Following active service, the Veteran was afforded a general VA examination in August 1993.  At that time, the examiner noted no disease or injuries to her musculoskeletal system.  In May 1995, the Veteran reported experiencing back pain.  In April 1997, the Veteran was afforded a VA examination, at which time the examiner noted a normal orthopedic examination.  

An August 2008 letter from the Veteran's private chiropractor reports that she was first seen in November 2007 for a history of neck and back pain.  The chiropractor noted that x-rays revealed degenerative changes in the lumbar and cervical spine and stated that "it [was] clear that the degenerative process had been going on for [a] period of years, and is more advanced than would be expected for a 39 year old female."  

VA treatment records from March 2009 and thereafter document the Veteran's painful range of motion in her spine, and degenerative changes in her lumbar and cervical spine.  

The Veteran has reported that she began experiencing joint pain during active service, which she believes progressed to degenerative changes in her lumbar and cervical spine.  She submitted several buddy statements which also report that the Veteran experienced joint pains following her return from Southwest Asia.  

The Veteran is competent to report observable symptoms such as back or neck pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's contention that she has had such symptoms continuously since service may be considered by the Board.  Nonetheless, such contention is of diminished probative value for two reasons.  First, while the Veteran essentially asserts that her reports of aching joints and later diagnosis of degenerative changes in the spine means that a spine disability has been present since her service in Southwest Asia, a nursing admission assessment from August 1992, shortly after her return from Saudi Arabia, documents that upon examination, the Veteran had full range of musculoskeletal and orthopedic motion.  
Additionally, while the Veteran's August 1992 request for release from active duty mentions her joint pains, her lay reports are not competent evidence of a diagnosis of a complex orthopedic condition, which is typically diagnosed by imaging studies, such as x-ray or MRI.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, VA examinations in August 1993 and April 1997 each document normal orthopedic evaluations.  

Furthermore, post-service treatment records do not document the presence of a spine condition until years after service discharge.  The Veteran's private chiropractor reported that she was first seen in November 2007, and while he opined that at that time, "it [was] clear that the degenerative process had been going on for [a] period of years, and is more advanced than would be expected for a 39 year old female," such an assessment does not clearly identify a nexus to the Veteran's active service or to a service-connected disability, such as fibromyalgia.  

While arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), there is no evidence that the Veteran was diagnosed with spinal arthritis within one-year of service discharge; therefore, presumptive service connection is not warranted under the regulations addressing chronic diseases.  See 38 C.F.R. § 3.309; see also Walker, 708 F.3d 1331.  Moreover, because the Veteran has been diagnosed with a specific spine condition, the presumptive provisions regarding service in Southwest Asia are inapplicable.  See 38 C.F.R. § 3.317.  

Thus, without competent nexus evidence establishing a causal relationship between her current spinal disability and active service, or to a service-connected disability, such as fibromyalgia, service connection cannot be established.  And the Veteran, while competent to report on the symptoms at issue, cannot establish the necessary medical link in this case as such a determination is well beyond the realm of lay observation.  See Jandreau, 492 F.3d at 1377.  Thus, the Veteran's assertions of a nexus between her current spine disability and active service, to include service-connected fibromyalgia, are not competent and of no probative value.  

Based on the foregoing, and in the absence of competent nexus evidence, the Board finds that the Veteran's current spine disability was not incurred during active service and is not etiologically related to active service, to include service-connected fibromyalgia.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Skin Disorder  

The Veteran also claims entitlement to service connection for a skin condition, to include dermatitis, which she contends has been recurrent since active service.  

As noted above, the Veteran's claim of entitlement to service connection for a skin condition was originally denied in September 1997 RO decision; however, the claim was reconsidered in the January 2010 decision currently on appeal after the Veteran's service treatment records were associated with the claims file.  38 C.F.R. § 3.156(c).  

Service treatment records contain an August 1992 entry which documents the Veteran's reported history of rashes following her service in Southwest Asia.  However, a nursing admission assessment from later that same month documents that upon examination, the Veteran's skin was warm and dry.  The Veteran's subsequent August 1992 request to be released from active duty mentions her deteriorating health, but does not reference a skin condition.  

The Veteran was afforded a general VA examination in August 1993, at which time her skin was noted to be clear.  Post-service treatment records contain a May 1995 physical which documents the Veteran's rashes on her hands and a September 1995 diagnosis of chronic dermatitis of the hands, which was described as "housewife eczema."  

In April 1997, the Veteran was afforded a VA medical examination.  She reported that in August 1993, a small rash she had contracted in Southwest Asia spread over her hands and legs.  The examiner noted a right abdominal rash.  

In April 1999, the Veteran was afforded a VA skin examination.  The examiner noted the Veteran's report of recurring rashes on her palms and since her Gulf War service.  Upon examination, the examiner noted some minimal dryness and patchy areas of scaling on her hands with similar areas on the lower legs, but without other inflammatory changes.  The examiner diagnosed the Veteran with a history of dyshidrosiform eczema, chronic and recurrent.  

VA treatment records from April 2009 document the Veteran's skin rashes, which were "possibly eczema."  In July 2009, a review of systems documents the Veteran's hyperemic, macular rashes, with well-demarcated areas on her abdomen and hands.  Thereafter, active problem lists from October 2009 and December 2009 document a rash and other nonspecific skin eruption.  

The Veteran has reported that shortly after August 1993, she developed a rash that covers her hands and part of her legs.  She submitted several buddy statements which also report an observable skin rash following her return from Southwest Asia in August 1992.  A statement from a former work supervisor reports that the Veteran had a noticeable rash in April 1993.  The Veteran's spouse reported that she had an unexplained rash in June 1992 which returned with severe results, including bloating and oozing of her hands and fingers.  

The Veteran is competent to report observable symptoms such as a skin rash.  Layno, 6 Vet. App. 465.  Likewise, the additional lay evidence of record is also competent in this regard.  Thus, the Veteran's contention that she has had such symptoms continuously since service may be considered by the Board.  Nonetheless, such contention is of diminished probative value for two reasons.  First, while the Veteran claims that a skin disorder has been present since her service in Southwest Asia, a nursing admission assessment from August 1992, shortly after her return from Saudi Arabia, documents that upon examination, the Veteran's skin was warm and dry.  Additionally, the Veteran's August 1992 request for release from active duty mentions her deteriorating health, but does not reference a skin condition.  Moreover, the Veteran was afforded a general VA examination in August 1993, at which time her skin was noted to be clear.  It is reasonable to expect that while endorsing other symptomatology, the Veteran would have also expressed some complaints referable to the skin.  The Board also notes that the additional lay evidence of record is inconsistent as to the time of onset of the Veteran's rashes, which further diminishes the credibility of her claim that the condition was present since active service.  

Furthermore, post-service treatment records do not document the presence of a skin condition until May 1995, when rashes were noted, and later diagnosed in September 1995 as chronic dermatitis, or "housewife eczema."  

Even assuming that the Veteran has had a skin disorder since active service, because the claimed skin disorder is not a chronic disease listed under 38 C.F.R. § 3.309(a) , service connection cannot be presumptively established merely by a showing that the disorder has been chronic and continuous since service.  See Walker, supra.  Moreover, because the Veteran has been diagnosed with a specific skin condition, the presumptive provisions regarding service in Southwest Asia are inapplicable.  See 38 C.F.R. § 3.317.  

Thus, without competent nexus evidence establishing a causal relationship between her current skin disorder and active service, service connection cannot be established.  And the Veteran, while competent to report on the symptoms at issue, cannot establish the necessary medical link in this case as such a determination is well beyond the realm of lay observation.  See Jandreau, supra.  Thus, the Veteran's assertions of a nexus between her current skin disorder and active service are not competent and of no probative value.  

Based on the foregoing, and in the absence of competent nexus evidence, the Board finds that the Veteran's current skin disorder was not incurred in service and is not etiologically related to active service.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a spine disability, including cervical and lumbar conditions and arthritis, to include as secondary to service-connected fibromyalgia, is denied.  

Service connection for a skin condition, to include dermatitis, is denied.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claims of service connection for residuals of a lower leg stress fracture and entitlement to service connection migraine headaches (to include light sensitivity); stomach problems, weight loss, and diarrhea; and a neurological disability manifested by tingling of the extremities, each as separate from service-connected fibromyalgia.  Specifically, a VA examination is required to distinguish whether symptoms of fibromyalgia are severe enough to warrant separately compensable evaluations.  

In the January 2010 RO decision on appeal, the RO relied on an October 2003 VA examination which found that the Veteran's headaches, stomach problems, and tingling in the extremities were symptoms of her service-connected fibromyalgia to support its decision that a grant of service-connection for such conditions associated with her already service-connected fibromyalgia would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014).  

The Board acknowledges that the rating schedule contemplates paresthesias, headache, and IBS as symptoms associated with fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025 (2014).  The primary symptoms of fibromyalgia, however, are widespread musculoskeletal pain and tender points.  Id.  Moreover, as the Veteran has noted in her statements, DC 5025 compensates for widespread musculoskeletal pain and tender points "with or without" associated symptoms such as paresthesias, headaches, and IBS.  Id.  

VA treatment records and SSA disability records reflect separate diagnoses of migraine headaches and IBS in addition to fibromyalgia.  Additionally, an October 2003 VA neurologic examination diagnosed the Veteran with mixed headache syndrome with migraine and muscle tension headaches, and occasional paresthesias of undetermined cause.  

Thus, although the RO is correct that compensating the Veteran's headaches, IBS, and neurologic symptoms twice would be impermissible; separately rating the conditions, if they result in disability, may permit for a higher evaluation.  Such a determination is a medical determination which is beyond the purview of the Board; therefore, a VA medical examination is warranted, as discussed in the remand directives below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from May 2010 to the present that have not already been associated with the claims file.  

2.  Schedule the Veteran for a VA fibromyalgia examination with a rheumatologist or other specialist with the requisite certifications or training to evaluate the severity of the Veteran's fibromyalgia and any associated symptomatology.  The examiner should document a thorough review of the complete claims file and conduct a physical examination of the Veteran.  

In particular, the examiner should opine whether the Veteran's claimed migraine headaches (to include light sensitivity); stomach problems, weight loss, and diarrhea; and a neurological disability manifested by tingling of the extremities, that are associated with her service-connected fibromyalgia, result in separately diagnosed disability(ies).   

3.  After completing the requested development above and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case (SSOC) and an opportunity to respond before returning the matters to the Board for further review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


